Citation Nr: 1509921	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-10 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty in the U.S. Army from March 1989 to July 1991.  His military occupational specialty (MOS) was as an Infantryman.  He is a recipient of the Combat Infantryman Badge (CIB) in addition to the Southwest Asia Service Medal with two bronze service stars.  He also received Parachute and Air Assault Badges.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied the Veteran's claim for service connection for bilateral hearing loss (after finding that he had submitted new and material evidence sufficient to reopen the claim).  Said Rating Decision also denied the Veteran's claim for service connection for tinnitus.  

The Veteran testified at a December 2012 Decision Review Officer (DRO) hearing at the RO.  He also presented testimony at a July 2013 videoconference hearing.  Transcripts of these two hearings have been associated with the record.

The Board has reviewed the Veteran's paper claims file as well as his Veterans Benefit Management System (VBMS) and "Virtual VA" files.  

As noted, in its September 2012 Rating Decision, the RO reopened the new and material evidence issue for hearing loss and considered it on the merits.  Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92 (March 4, 1992).  

Accordingly, the Board must initially determine whether there is new and material evidence to reopen the Veteran's claim for bilateral hearing loss before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.


FINDINGS OF FACT

1.  An unappealed March 2008 Rating Decision determined that the Veteran did not submit new and material evidence sufficient to reopen his previously-denied claim for service connection for bilateral hearing loss.  

2.  The Veteran did not submit a timely Notice of Disagreement (NOD) to the March 2008 Rating Decision, and it became final.  

3.  Evidence received since the March 2008 Rating Decision is new and material, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for bilateral hearing loss.  

4.  The Veteran engaged in combat with the enemy during service.  

5.  The Veteran experienced acoustic trauma in service.

6.  Bilateral hearing loss was noted upon entry into service, and is shown to have permanently increased in severity during service.

7.  Tinnitus symptomatology had its onset during service and has been unremitting since service.  


CONCLUSIONS OF LAW

1.  The evidence received subsequent to the March 2008 Rating Decision is new and material, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 20.302, 20.1105 (2014).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2014).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  

A.  Request to Reopen Claim for Service Connection for Bilateral Hearing Loss

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previous finally-denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information:  (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  

In this decision, the Board reopens and grants the issue of service connection for bilateral hearing loss.  Hence, no further discussion of VA's duties to notify and to assist is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

B.  Claim for Service Connection for Tinnitus

While the Veteran's claim for service connection for tinnitus has been considered with respect to VA's duties to notify and assist, given that the favorable outcome in this decision represents a full grant of the benefit sought on appeal, further explanation of how VA has fulfilled the duties to notify and assist is unnecessary.  Id.  

II.  Legal Criteria-New and Material Evidence

Generally, a claim which has been denied in a final unappealed Rating Decision, or a Rating Decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Notably, "the present version of [38 C.F.R. § 3.156] must be read as creating a low threshold."  Id.  

When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.  Evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

New and material evidence received prior to the expiration of the appeal period (or prior to the appellate decision if a timely appeal has been filed), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  In applying 38 C.F.R. § 3.156(b), the Court has clarified that "[n]ew and material evidence received prior to the expiration of the appeal period . . . will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  Muehl v. West, 13 Vet. App. 159, 161 (1999); see also Bond v. Shinseki, 659 F.3d 1362, 1368-69 (Fed. Cir. 2011).  

The last final Rating Decision which determined that the Veteran had not submitted new and material evidence sufficient to reopen his claim for service connection for bilateral hearing loss was in March 2008.  The Veteran did not file a timely NOD to the 2008 Rating Decision, nor did he submit additional new and material evidence within one year of the notice of the denial of the adverse decision.  As a result, the March 2008 Rating Decision therefore becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

In November 2011, the Veteran filed a request to reopen his claim for entitlement to service connection for bilateral hearing loss.  In September 2012, the RO found that the Veteran had submitted evidence sufficient to reopen his hearing-loss claim, but denied the claim on the merits.  The RO determined that "Although hearing loss is not shown in service, acoustic trauma or military noise exposure may constitute injury to the ear.  Medical expertise is needed to establish a link between your current hearing loss and in-service military noise exposure.  However, to this date, we have received no medical records showing that your hearing loss is due to service."



III.  Reopening Claim for Service Connection for Bilateral Hearing Loss

In March 2008, the RO issued a Rating Decision which determined that the Veteran did not submit new and material evidence sufficient to reopen his claim for entitlement to service connection for bilateral hearing loss.  The RO concluded that, although they were new, neither the private nor VA medical records submitted were relevant to the issue presented.  The RO also determined that the submitted evidence failed to show in-service aggravation of the Veteran's hearing loss.  Additional evidence of record at that time consisted of the Veteran's service treatment records (STRs) and a July 1993 VA audio examination.  

Evidence received subsequent to the March 2008 Rating Decision includes:  (1) a private audiogram from audiologist Kit S. Frank dated July 2010; (2) the report of a July 2010 VA audiology consultation; (3) the report of an August 2012 VA audiological examination; (4) the Veteran's testimony during his December 2012 DRO hearing; and (5) the Veteran's testimony during his July 2013 videoconference hearing.  

During August 2012 VA audiological examination, the examiner indicated that due to the Veteran's MOS of Infantryman and award of the CIB "exposure to excessive trauma and excessive noise is conceded."  Moreover, the August 2012 VA examination showed a current hearing loss disability for VA purposes.  During his December 2012 DRO hearing, the Veteran testified that he wore hearing protection only for training purposes, and that all of his noise exposure occurred during military service.  Finally, during his July 2013 videoconference hearing, the Veteran testified that the first time he noticed his hearing loss was when he hit his head "real hard" on one of his parachute jumps in Airborne School.  The aforementioned evidence relates to the grounds for the prior denial and raises a reasonable possibility of substantiating the claim.  

Furthermore, the Court has set forth a low threshold to reopen claims-there is a reasonable possibility of substantiating the claim and the low evidentiary threshold for reopening the claim and obtaining a VA examination (detailed below) has been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Shade, 24 Vet. App. at 117.  For these reasons, the Board finds that new and material evidence has been received to reopen the Veteran's claim for service connection for bilateral hearing loss.  38 C.F.R. § 3.156(a).  The Board will consider service connection for bilateral hearing loss on the merits below.  

IV.  Service Connection Laws and Regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service; and (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).   In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

In this case, the Veteran was diagnosed with bilateral sensorineural hearing loss during authorized VA examination in June 1993 and August 2012.  Hearing loss, sensorineural in nature, has been determined by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Recently, in the case of Fountain v. McDonald, ___F.3d ___ (Fed. Cir. Feb. 9, 2015), the U.S. Court of Appeals for the Federal Circuit held that section 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system."  Id., slip op. at 18 (citing Sharp v. Shinseki, 23 Vet. App. 267, 275 (2009)).  Additionally, the Fountain Court held that "Walker is not dispositive as precluding establishing service connection for tinnitus on the basis of continuity of symptomatology, see Walker, 708 F.3d at 1340, and the appellant is not precluded from seeking VA benefits for his claimed tinnitus by way of the chronicity or continuity-of-symptomatology provisions of §§ 3.303 and 3.309(a)."  Fountain, slip op. at 18.  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

In addition, where a Veteran served ninety days or more of active service, certain chronic diseases, including sensorineural hearing loss and tinnitus, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

A veteran who served during a period of war, or after December 31, 1946, will be presumed to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.  At the onset in the determination of whether the presumption of soundness attaches is the finding of an entrance examination noting no physical defects, and evidence showing that the veteran suffered from an injury or disease in service.  If this is found, VA must then address both the pre-existence prong and the aggravation prong (lack of aggravation), both of which must be proven by clear and unmistakable evidence to rebut the presumption.  

A pre-existing injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (2014).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  See also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Temporary or intermittent flare-ups of symptoms of a pre-existing condition alone are not sufficient to be considered "aggravation in service."  Instead "aggravation in service" requires a worsening of the underlying condition as a whole.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also 38 C.F.R. § 3.159(a)(2).   

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

A.  Service Connection for Hearing Loss

With respect to his claim for service connection for bilateral hearing loss, the Veteran asks in his NOD received in October 2012 that the benefit-of-the-doubt doctrine be applied because his DD Form 2216 shows that a significant threshold shift occurred during service.

As noted above, the first pertinent inquiry with respect to this case is whether there was evidence that the condition existed prior to enlistment.  In this case, the Board finds that the enlistment examination, as referenced below, noted hearing loss in both ears.  As such, the presumption of soundness does not apply to this case.  38 U.S.C.A. §§ 1111, 1132.

The Veteran's pure tone thresholds, in decibels, were as follows during his February 1989 enlistment examination:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
25
40
45
LEFT
5
15
30
35
35

The Veteran checked "No" when asked during his medical history if he currently had, or had ever had, hearing loss or ear, nose, and throat trouble.  Additionally, his ears and ear drums were clinically evaluated as "normal."  Using the PULHES classification system, the Veteran was assigned a hearing loss profile of "H1."  "PULHES" is a rating system widely employed by armed services physicians in examination reports for induction and separation.  The "P" stands for "physical capacity or stamina," the "U" for "upper extremities," the "L" for lower extremities, the "H" for "hearing and ears," the "E" for "eyes," and the "S" for "psychiatric."  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).  A rating of "1" in any of the six categories (the highest rating) means that the examinee's condition in that category should not result in any limitations in military assignments.  Id.  Ratings from "2" to "4" indicate the existence of physical conditions that will result in progressively more severe restrictions on the assignments that the examinee may be given.  Id.

While the February 1989 examiner did not make a specific notation as to hearing loss in either ear, the Board notes that the Veteran exhibited a pure tone threshold above 20 decibels bilaterally at the frequencies of 2000, 3000, and 4000 Hertz.  For in-service hearing loss, a veteran's hearing thresholds are not required to meet the VA criteria for disability purposes under 38 C.F.R. § 3.385.  Rather, the correct standard to apply to in-service hearing loss, if any, is that the threshold for normal hearing ranges from zero to 20 decibels.  See Hensley, 5 Vet. App. at 157.  

Applying this standard to the Veteran's 1989 entrance evaluation indicates that the Veteran presented with some degree of hearing impairment in each ear.  This finding is supported by the finding of bilateral hearing loss in February 1989 by the August 2012 VA examiner.  

As the Board finds that bilateral hearing loss was noted upon the Veteran's service entrance examination, the Veteran cannot bring a claim for service connection for incurrence of bilateral hearing loss (direct service connection), but he may bring a claim for service-connected aggravation of that disorder.  Wagner, 370 F.3d at 1096.  Therefore, the remaining governing question is whether the Veteran's pre-existing bilateral hearing loss was aggravated beyond the natural progress of the condition during military service.  If the Veteran's hearing loss is shown to have increased in severity during service, then clear and unmistakable evidence is required to rebut the presumption of aggravation.  

After a review of all the evidence of record, lay and medical, the Board finds that the Veteran's hearing loss demonstrated an increase in severity during service.  Evidence in favor of the finding of in-service aggravation of the Veteran's hearing loss is derived from the Veteran's lay statements of in-service acoustic trauma and his service separation audiological evaluations.  With regard to the former, the August 2012 VA examiner determined that due to the Veteran's MOS of Infantryman and award of the CIB "exposure to excessive trauma and excessive noise is conceded."  

Additionally, the Veteran is competent to report symptomatology he experienced in service.  During his December 2012 DRO hearing, the Veteran discussed his in-service hearing evaluations and indicated that he wore hearing protection only for training purposes and that all of his noise exposure occurred during military service.  Also, during his July 2013 videoconference hearing, the Veteran testified that the first time he noticed his hearing loss was when he hit his head "really hard" on one of his parachute jumps in Airborne School.  These matters are within the Veteran's own personal knowledge.  See Layno, 6 Vet. App. at 469.  The Board also finds the Veteran's assertions to be credible.  Id., Rucker, 10 Vet. App. at 74.  

The Veteran's pure tone thresholds, in decibels, were as follows during his July 1989 in-service evaluation:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
25
45
40
LEFT
0
15
20
5
25

The examiner indicated that the Veteran was routinely exposed to hazardous noise.  A hearing profile of "H1" was assigned.

Upon the first of three June 1991 in-service audio examinations (recorded on DD Form 2216, and conducted one month prior to the Veteran's separation from service), pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
30
50
40
LEFT
5
20
30
35
45

Compared with the July 1989 audio evaluation, left-ear threshold shifts were 5 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, 29 decibels at 3000 Hertz, and 19 decibels at 4000 Hertz.  Compared with the July 1989 audio evaluation, right-ear threshold shifts were zero decibels at 1000 Hertz, 5 decibels at 2000 Hertz, 4 decibels at 3000 Hertz, and -1 decibel at 4000 Hertz.  The examiner indicated via a numeral "2" that there was a significant threshold shift.  

The Veteran had his next June 1991 audio evaluation one day later.  Pure tone thresholds, in decibels, were as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
35
35
35
LEFT
5
10
30
50
40

Compared with the July 1989 audio evaluation, left-ear threshold shifts were zero decibels at 1000 Hertz, 15 decibels at 2000 Hertz, 29 decibels at 3000 Hertz, and 9 decibels at 4000 Hertz.  Compared with the July 1989 audio evaluation, right-ear threshold shifts were zero decibels at 1000 Hertz, 5 decibels at 2000 Hertz, 4 decibels at 3000 Hertz, and -1 decibel at 4000 Hertz.  The examiner indicated via a numeral "2" that there was a significant threshold shift.  

The Veteran attended his final June 1991 in-service audio evaluation two days later.  Pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
30
50
40
LEFT
0
15
20
5
25

Compared with the July 1989 audio evaluation, left-ear threshold shifts were zero decibels at 1000 Hertz, 5 decibels at 2000 Hertz, 24 decibels at 3000 Hertz, and 9 decibels at 4000 Hertz.  Compared with the July 1989 audio evaluation, right-ear threshold shifts were zero decibels at 1000 Hertz, 5 decibels at 2000 Hertz, 4 decibels at 3000 Hertz, and -1 decibel at 4000 Hertz.  The examiner indicated via a numeral "2" that there was a significant threshold shift.  

The multiple assignments of numeral "2" (indicative of a "significant" threshold shift) are clear evidence of aggravation of the Veteran's pre-existing hearing loss.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

Evidence against the finding of in-service aggravation of the Veteran's hearing loss is contained in the August 2012 VA examination.  Upon audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
50
60
45
LEFT
10
25
45
60
55

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  The average decibel loss was 45 decibels in the right ear and 46 decibels in the left ear.  The examiner diagnosed sensorineural hearing loss in the frequency range of 500 to 4000 Hertz in the right ear and sensorineural hearing loss in the frequency range of 500 to 4000 Hertz in the left ear.  

The examining audiologist concluded that the Veteran's hearing loss was not at least as likely as not caused by or a result of an in-service event.  He explained that review of the evidence showed no pre-military noise exposure, military noise exposure, post-military noise exposure (through the Veteran's employment performing building maintenance repairs at Nellis Air Force Base as well as employment as a Federal police officer for the U.S. Postal Service), and no recreational noise exposure.  

Despite the multiple June 1991 in-service audiological findings of a significant threshold shift in the Veteran's hearing acuity, the examiner found "[n]o significant threshold shift noted throughout military service", and cited research which had "shown that hazardous noise exposure has an immediate effect on hearing, and it is usually temporary at first.  It does not have a delayed onset or nor is it progressive or cumulative."  He concluded that based upon the cited studies, the Veteran's hearing at the time of separation accurately represented the effects of any hazardous noise exposure, and "[s]ince this degree of loss did not show any significant threshold shift, the [V]eteran did not [in]cur hearing loss while on military service."  

Given the onerous burden on the government to show by clear and unmistakable evidence that no aggravation of the pre-existing bilateral hearing loss took place (see Wagner, 370 F.3d at 1096; 38 C.F.R. § 3.306(b))-and resolving all reasonable doubt in the Veteran's favor-the Board finds that the weight of the evidence demonstrates that the Veteran's bilateral hearing loss pre-existed service and was permanently aggravated by service.  As such, service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for Tinnitus

The Veteran also seeks service connection for tinnitus, on the basis that he currently suffers from tinnitus as a result of combat noise exposure.  He contends that he currently has ringing in the ears as a result of the acoustic trauma sustained in service and has had tinnitus since service.  As noted previously, during August 2012 VA audiological examination, the examiner indicated that due to the Veteran's MOS of Infantryman and award of the CIB "exposure to excessive trauma and excessive noise is conceded."  

With respect to tinnitus, the examining audiologist indicated during August 2012 VA examination that the Veteran reported non-localizing, periodic daily tinnitus for 5-7 seconds, "almost like static, sometimes ringing."  The "static" was said to begin sometime in the previous year, while the "ringing" was said to begin during service.    Regarding the etiology of the Veteran's tinnitus, the examiner concluded that it was less likely than not caused by or a result of military noise exposure.  The rationale provided was that although noise exposure was conceded, "no significant threshold shift was noted throughout military service."  

Regarding the VA audiology consultation dated July 2010 received in September 2012, the Veteran reported that he experienced bilateral tinnitus many years previously, and that it would cease when he tapped the side of his head.  

During his December 2012 DRO hearing, the Veteran testified that his tinnitus began during an Airborne Training jump when he hit his head "pretty hard" and that his unit was exposed to concussion grenades.  

During his July 2013 videoconference hearing, the Veteran testified that the first time he noticed tinnitus was when he hit his head "really hard" on one of his parachute jumps in Airborne School.  

After review of the lay and medical evidence of record, the Board notes that there is both unfavorable and favorable evidence regarding the question of whether the Veteran has tinnitus causally related to the period of active service.  The STRs are absent of any complaint, finding, or treatment for tinnitus, and the August 2012 VA examiner concluded that the Veteran's tinnitus was less likely than not due to in-service noise exposure.  

However, in-service noise exposure has been conceded.  Additionally, tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  There is no evidence in the record to suggest that the Veteran's account of having tinnitus is not credible.  Finally, the Federal Circuit has recently held that where-as here-there is evidence of acoustic trauma, tinnitus is an organic disease of the nervous system subject to the presumptive service connection provisions of 38 C.F.R. § 3.309(a).  Fountain, slip op. at 18.  Moreover, the Veteran is not precluded from seeking VA benefits for his claimed tinnitus by way of the chronicity or continuity-of-symptomatology provisions of 38 C.F.R. §§ 3.303 and 3.309(a).  Id.  The Board finds that the Veteran's account of having had tinnitus since service is credible.  

Therefore, upon consideration of the foregoing, the Board finds that the evidence both for and against the material issue of whether the Veteran has had tinnitus symptomatology since active service is in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence having been received, the appeal to reopen service connection for bilateral hearing loss is granted, and the claim is reopened.

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


